DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This is the second action on the merits for this application. Claims 1-21 are pending with claims 1, 11 and 20 being independent. Claims 1-4, 6,7 and 11-20 are amended and claim 21 is new. 

Response to Arguments
Examiner Interview
An interview was conducted on April 07, 2021 in this application. Proposed amendments to claims 1-3, 11-13 and 20 were discussed. The Examiner explained potential 112a and 112b issues with the proposed claim amendments including lack of algorithm in the determining steps as well as the transaction interface satisfying the first and second sets of eligibility. After further review of the claim language, the Examiner concedes the lack of antecedent basis problems for claim 1. Thus the particular antecedent problems mentioned for claim 1 is withdrawn.


Claim Rejections under 35 U.S.C. § 112

Claim 2 recites, “determining repeatedly the first set of eligibility criteria includes periodically accessing a first database of the first financial institution…determining repeatedly the second set of eligibility criteria involves periodically accessing a second database…” Claim 3 recites, “determining repeatedly the first set of eligibility criteria includes accessing a first database of transfer-out requirements.. merely discloses that the database  accessed from a first and/or second financial institution. However, the specification does not provide details on what “accessing” comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed [see MPEP 2181 IV: MPEP 2161 01 I]. 

According to the specification,

 “[0015] The operation of determining dynamically the first set of eligibility criteria may  include periodically accessing a first database of the first financial institution, and the operation of determining dynamically the second set of eligibility criteria may include periodically accessing a second database of the second financial institution. [0016}   In exemplary embodiments of the method, the operation of determining  dynamically the first set of eligibility criteria includes periodically accessing a database of transfer- out requirements. The first financial institution may be incentivized to update the database of transfer-out requirements. The operation of determining dynamically the second set of eligibility criteria may include periodically accessing a database of transfer-in requirements. The second financial institution may be incentivized to update the database of transfer-in requirements.”[as in claims 2 and 3]

It is respectfully maintained, ‘An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one of ordinary skill in the art can recognized what is claimed.’ [MPEP 2163.03 V]

Claim Rejections under 35 USC 101

Claims 1-21 are further being rejected under 35 USC 101 for the reasons presented below.

Examiner’s Comments
Intended Use
MPEP 2103/MPEP 2111.04

Claim 1 recites, “determining...being first minimum requirements for a transfer of funds out of the first account…determining…being second minimum requirements for a transfer of funds in to a second account…”
Claim 3 recites, “being incentivized to update the database…the second financial institution being incentivized to update the database of transfer in requirements.”
Claim 11 recites, “…adapted to determine repeatedly a second set of eligibility criteria…adapted to generate a custom transaction interface based on the first and second sets of eligibility criteria… further adapted to communicate the custom transaction interface to an account owner”
Claim 12 recites, “…a first database access arrangement adapted to periodically access a first database of the first financial institution to determine repeatedly the second set of eligibility criteria”
Claim 13 recites, “a first incentivizing arrangement for incentivizing the first financial institution to update a first database of transfer-out requirements, the first determining arrangement periodically accessing the database of transfer-out requirements to determine repeatedly the first set of eligibility criteria; and a second incentivizing arrangement for incentivizing the second financial institution to update a second database of transfer-in requirements, the second determining arrangement periodically accessing the database of transfer-in requirements to determine\
Claim 20, cause the processor to perform a method for transferring funds from a first account to a second account…incentivizing the first financial institution to update the first database of transfer-out requirements…incentivizing the second financial institution to update the second database of transfer-in requirements…”

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]


Not Positively Recited

Claim 3 recites, “…being incentivized to update the database…”
Claim 12 recites “a first database access arrangement adapted to periodically access a first database”

“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)


Claim Objections
Claims 1 and 11  are objected to because of the following informalities:  
“…sets of elibility criteria…”   should be –sets of eligibility criteria---.
  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
2.	In the instant case, claim 1 is directed to a “a computer implemented method of transferring funds from a first account to a second account”. 
3.	Claim 1  is directed to the abstract idea of “determining  first and second requirements for transferring funds from a first account into a second account” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites,

“determining…a first set of eligibility criteria from  a first financial institution controlling the first account, the first set of eligibility criteria being first minimum requirements for a transfer of funds out of the first account;…determining…a second set of eligibility criteria from a second financial institution controlling the second account, the second set of eligibility criteria being second minimum requirements for a transfer of funds in to the second account; and transmitting…to an account owner of the first account …a transaction interface.”
	
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

5.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of    transferring funds from a first account into a second account using computer technology (e.g. server, communication interface of the server). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
6.	Hence, claim 1  is not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

“In Ipsis Verbis”
MPEP 2163.03 V
According to the Specification, 
AS IN CLAIM 1
“[0014]       According to exemplary embodiments, a method of transferring funds from a first account to a second account is provided. The method includes determining dynamically a first set of eligibility criteria for a first financial institution controlling the first account. The first set of eligibility criteria are first minimum requirements for a transfer of funds out of the first account. The method further includes determining dynamically a second set of eligibility criteria for a second financial institution controlling the second account. The second set of eligibility criteria are second minimum requirements for a transfer of funds in to the second account. The method also includes communicating, to an account owner of the first account, a transaction interface. The transaction interface satisfies the first and second sets of elibility criteria.”

AS IN CLAIM 2
	
“[0015]	   The operation of determining dynamically the first set of eligibility criteria may include periodically accessing a first database of the first financial institution, and the operation of determining dynamically the second set of eligibility criteria may include periodically accessing a second database of the second financial institution.”

AS IN CLAIM 3
[0016]     “ In exemplary embodiments of the method, the operation of determining  dynamically the first set of eligibility criteria includes periodically accessing a database of transfer- out requirements. The first financial institution may be incentivized to update the database of transfer-out requirements. The operation of determining dynamically the second set of eligibility criteria may include periodically accessing a database of transfer-in requirements. The second financial institution may be incentivized to update the database of transfer-in requirements.”

AS IN CLAIM 4


[0017]	“In further exemplary embodiments of the method, the operation of providing the transaction interface includes an indication of a requirement of at least one of a medallion signature guarantee, an e-signature, and a wet signature. The requirement may be one of the first minimum requirements and/or the second minimum requirements.” 

AS IN CLAIM 5

[0018]       “The requirement may be of the e-signature, and the method may further include accessing a third-party verification engine for verifying the e-signature.”


AS IN CLAIM 6
[0019]       “The operation of providing the transaction interface may include an indication of a requirement of at least one of an original and a fax.”

AS IN CLAIM 7
[0020]   “The exemplary method may include receiving information input into the transaction interface by the account owner.”

AS IN CLAIM 8
[0021]       Additional exemplary embodiments of the method include initiating a transfer of funds from the first account to the second account. 
 
AS IN CLAIM 9
[0022]       Further exemplary methods according to the present invention include encrypting communications to the account owner, encrypting communications from the account owner, encrypting communications to the first financial institution, and encrypting communications to the second financial institution. 

AS IN CLAIM 10
[0023]       The first set of eligibility criteria may include a first amount threshold, a minimum holding period for the first account, a first set of qualifying account types of the first account, and a second set of qualifying account types of the second account. The second set of eligibility criteria may include a second amount threshold, a third set of qualifying account types of the first account and a fourth set of qualifying account types of the second account. 

 

“An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one of ordinary skill in the art can recognized what is claimed.”[MPEP 2163.03 V]

Lack of Algorithm
MPEP 2161.01 I

Claim 1 recites, determining…a first set of  eligibility criteria from a first financial institution…determining a second set of eligibility criteria from a second institution controlling the second account…”. The specification does not provide details on what determining a first set of eligibility criteria or a second set of eligibility criteria comprises. In other words, the algorithms or steps/procedures taken to performing the determining steps must be described with sufficient details so that one of ordinary skill  would understand how the inventor intended the functions to be performed. (MPEP 2181 IV; MPEP 2161 01 I) 
Claim 11 is rejected as it recites “a first determining arrangement…adapted to determine….a second determining arrangement…adapted to determine”. The specification does not provide details on what the limitation “a first determining arrangement…adapted to determine….a second determining arrangement…adapted to determine” comprises. In other words, the algorithms or steps/procedures taken to performing the determining steps must be described with sufficient details so that one of ordinary skill  would understand how the inventor intended the functions to be performed. (MPEP 2181 IV; MPEP 2161 01 I)
	Claim 13 is rejected as it recites, “a first incentivizing arrangement for incentivizing the first financial institution to update a first database” The specification does not provide details on what the limitation,” incentivizing the first financial institution” comprises. In other words, the algorithms or steps/procedures taken to performing the determining steps must be described with sufficient details so that one of ordinary skill  would understand how the inventor intended the functions to be performed. (MPEP 2181 IV; MPEP 2161 01 I)

“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative Term
MPEP2173.05(b)


Claims 1-3 and  20 recite, “determining repeatedly…”
Claim 11-13 recites, “adapted to determine repeatedly…”


“If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.” MPEP 2173.05(b)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10-13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOHN US 2007/0055602) in view of CROCKETT (US 6058376).
Claims 1 and 11, MOHN discloses a computer-implemented method of transferring funds from a first account to a second account [MOHN ¶0007, esp. lines 3-9; ¶0011], comprising: 
determining repeatedly, by a server, a first set of eligibility criteria  from a first financial institution controlling the first account, the first set of eligibility criteria being first minimum requirements for a transfer of funds out of the first account [see MOHN,[¶0008],[¶0083],[¶0084], [¶0112], [¶0119]];
 determining dynamically repeatedly, by the server, a second set of eligibility criteria  from a second financial institution controlling the second account, the second set of eligibility criteria being second minimum requirements for a transfer of funds in to the second account; [¶0008]; FIG. 7, [¶0083],[¶0084], [¶0112], [¶0119]
 and transmitting communicating, by a communications interface of the server, to an account owner of the first account, a custom transaction interface, the custom transaction interface satisfying being created based on the first and second sets of eligibility criteria.(FIG. 8)(302)(800)(202)[¶0084]
Clams 2 and 12, MOHN discloses a database management system (1310) [¶0089], but fails to show that
wherein: the operation of determining repeatedly the first set of eligibility criteria includes periodically accessing a first database of the first financial institution; and  the operation of determining repeatedly the second set of eligibility criteria includes periodically accessing a second database of the second financial institution. Crockett discloses this [see CROCKETT, FIG. 5, column 6, lines 11-43].
It would have been obvious before the effective filing date of the invention to have modified the database management system in MOHN with the pre-installed databases in Crockett [see col. 6, lines 11-43] to provide further pertinent information involving taxes as further needed in MOHN, being part of an 
Claims 3 and 13, wherein the operation of determining repeatedly the first set of eligibility criteria includes periodically accessing a first database of transfer-out requirements, the first financial institution being incentivized to update the database of transfer-out requirements; and the operation of determining repeatedly the second set of eligibility criteria includes periodically accessing a second database of transfer-in requirements, the second financial institution being incentivized to update the database transfer-in requirements.
Claims 7, receiving information input into the custom transaction interface by the account owner [see MOHN,(1100)(300)[0112]]
Claims 8 and 17, further comprising initiating transfer of funds from the first account to the second account [see MOHN, [¶0112, lines 18-34]
Claims 10 and 19, (Original) The method of claim 1, wherein: the first set of eligibility criteria includes a first amount threshold, a minimum holding period for the first account, a first set of qualifying account types of the first account, and a second set of qualifying account types of the second account; and the second set of eligibility criteria includes a second amount threshold, a third set of qualifying account types of the first account and a fourth set of qualifying account types of the second account.













Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DANIEL S FELTEN/               Primary Examiner, Art Unit 3692